In re Disciplinary Counsel LA.St.Bar;— Other(s); applying for Rule XIX, Section 12B, Immunity for Witnesses.
ORDER
Considering the application of the disciplinary counsel for immunity from criminal prosecution of witnesses in a disciplinary proceeding,
IT IS ORDERED that the application for immunity on the basis of Supreme Court Rule XIX, § 12 B is denied. However, the disciplinary counsel, together with the attorney general and the district attorney, may request an order from this court pursuant to Article 439.1 of the Louisiana Code of Criminal Procedure requiring the witnesses to give testimony or provide other information which they refuse to give or provide on the basis of their privilege against self-incrimination, such order to become effective as provided in Subsection C of that Article.
FOR THE COURT:
/a/ Chet D. Traylor Associate Justice